Case 20-02045-GLT      Doc 44    Filed 07/14/20 Entered 07/14/20 11:03:30           Desc Main
                                 Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                      )             Bankruptcy No. 18-20017-GLT
                                            )
CYRILLA, MICHAEL C.                         )
                                            )             Adversary No. 20-02045-GLT
                           Debtor           )
                                            )             Chapter 7
ROSEMARY C. CRAWFORD, Trustee               )
for the Bankruptcy Estate of                )             Related Adversary Doc. No.
CYRILLA, MICHAEL C.                         )
                                            )             Hearing Date: 8/20/20 @ 10:30 am
                           Plaintiff,       )
             vs.                            )
                                            )
MICHAEL C. CYRILLA;                         )
DENINE CYRILLA;                             )
Joseph Eritano and Pamela Eritano, husband  )
and wife;                                   )
McClymonds Supply & Transit Company, Inc. )
Internal Revenue Service;                   )
Commonwealth of Pennsylvania, Department of )
Revenue; County of Allegheny;               )
Moon Township; Moon Area School District.   )
                                            )
                           Defendants.      )

             AMENDED CONSENT MOTION ON SALE OF REAL ESTATE


       AND NOW, comes the Trustee, Rosemary C. Crawford, by and through her counsel,

Crawford Mc Donald, LLC, and files this Amended Consent Motion on Sale of Real Estate as

follows:

       1.     Paul Schreiber and Lora Schreiber, husband and wife, were the successful bidders

              of the commercial real estate located at located at 519 Thorn Run Road,

              Coraopolis, PA 15108, Block Lot No. 505-S-023 (the “Real Estate”) and the

              Additional Property as defined by the Amended Complaint at Adversary Docket

              No. 5.


                                              1
Case 20-02045-GLT       Doc 44     Filed 07/14/20 Entered 07/14/20 11:03:30               Desc Main
                                   Document     Page 2 of 2


       2.     The closing on the Real Estate occurred on July 1, 2020.

       3.     The parties escrowed $7,200.00 credit towards the purchase price of the Real

              Estate and Additional Property in order to resolve all issues concerning a lift and

              other issues. While the Trustee disputes the allegations, this credit is reasonable.

              It is clear that the buyer was unclear about the lift and the Trustee believes that it

              is equitable.

       4.     This Amended Consent Motion is in the best interest of the estate because it

              resolves all pending issues raised by the buyers.



       WHEREFORE, the Trustee prays that this Honorable Court enter an Order providing

Paul Schreiber a $7,200.00 credit towards the purchase price of the Real Estate and Additional

Property.

                                                     Respectfully submitted,

                                                     /s/ Rosemary C. Crawford
                                                     Rosemary C. Crawford, Esq., Trustee
                                                     Crawford McDonald, LLC.
                                                     P.O. Box 355
                                                     Allison Park, PA 15101
                                                     Pa. I.D. No. 56981
                                                     (724) 443-4757
                                                     crawfordmcdonald@aol.com
Dated: July 14, 2020




                                                 2
